— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Meyer-son, J.), rendered November 14, 1989, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*831The alleged errors raised by the defendant were not objected to at the trial and therefore are unpreserved for appellate review (see, CPL 470.05 [2]; see, e.g., People v Dordal, 55 NY2d 954, 956), and we decline to review them in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6] [a]; see, e.g., People v Hopkins, 58 NY2d 1079; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Hudson, 143 AD2d 682; People v Geddes, 134 AD2d 279; People v Chang, 129 AD2d 722; People v Anderson, 122 AD2d 888). Thompson, J. P., Bracken, Sullivan and Balletta, JJ., concur.